Citation Nr: 1618160	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) or other functional impairment of the right knee.

2. Entitlement to a disability rating in excess of 10 percent prior to August 25, 2010, and in excess of 20 percent since August 25, 2010, for right knee instability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to April 1994, with additional reported service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

It was last before the Board in December 2014, when it was granted in part and remanded in part.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

The Veteran underwent a new VA joints examination in December 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA joints examination should be obtained.  In the December 2015 examination, the examiner noted the Veteran had pain with flexion, but did not report the degree at which pain began.  Nor did the examiner adequately discuss functional loss, including during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, the Board finds that the right knee examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the right knee disability on appeal; this specifically includes VA treatment records from the W. G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina and from the Charlie Norwood VA Medical Center in Augusta, Georgia from March 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation of the Veteran to ascertain the current nature and severity of his service-connected degenerative joint disease (DJD) or other functional impairment of the right knee and right knee instability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




